DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7th, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6, 9-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehuu et al. (US 10710211), hereinafter Lehuu; in view of Slutz et al. (US PGPub 2005/0025973), hereinafter Slutz; Doering (US PGPub 2015/0087212); and Wu et al. (US 8795035), hereinafter Wu.
Regarding claim 1, Lehuu teaches a pad conditioner for conditioning a chemical-mechanical processing (CMP) pad, the pad conditioner comprising 

wherein each protrusion includes a height extending in a perpendicular direction between the land surface and a most-distant surface of the protrusion (see Lehuu col. 6 lines 19-42; col. 15 lines 4-20; and figs. 4a-4b and 7-8), wherein heights of the protrusions are in a range from 20 to 100 microns (heights between 61 microns and 73 microns, see Lehuu col. 6 lines 19-42; col. 15 lines 4-20; and figs. 4a-4b and 7-8). 
Lehuu does not explicitly teach that the high-density silicon carbide has a density of at least 2.5 grams per cubic centimeter;
that the standard deviation of the heights of a sample of protrusions of the abrasive surface is less than 5 microns;
that the spacings between protrusions of a patterned arrangement of protrusions are in a range from 1,000 to 10,000 microns and a standard deviation of spacings of the abrasive surface is less than 5 microns; or
that the planar land surface has a roughness in a range from 2-10 m as measured by laser profilometry and a flatness measured to less than 50 microns. 
However, Lehuu does teach that the porosity should be as low as possible, specifically below 5% (see Lehuu col. 1 lines 15-18). Lehuu also teaches that porosity is calculated based on the bulk density and an assumed theoretical density of 3.2 grams per cubic centimeter (see Lehuu col. 11 lines 44-50). 
The equation used in Lehuu is: porosity = [(theoretical density-bulk density)/theoretical density] (see Lehuu col. 11 lines 44-50). Manipulating the equation to solve for bulk density results in the following equation: bulk density = theoretical density - [porosity * theoretical density]. Taking the numbers from Lehuu of a porosity of 5% (or .05) and a theoretical density of 3.2 grams per cubic 
Additionally, Lehuu teaches the desirability of precision and uniformity in the protrusions (see Lehuu col. 4 lines 45-64, describing the importance of uniform height; col. 6 line 54- col. 7 line 2, describing defect inspection and a particular desirability of defective feature rates less than 2%). Standard deviation is a measure of uniformity. So, because Lehuu teaches the desirability of uniformity in the production and placement of the protrusions, it would be obvious to a person having an ordinary skill in the art to produce the pad conditioner such that the standard deviation of the heights of a sample of protrusions of the abrasive surface was less than 5 microns.
Similarly, Slutz teaches the concept of forming a carefully controlled patterned abrasive surface wherein the protruding features are spaced in a range of 3,000 microns to 10,000 microns (spacing between walls around cut-away portions is 3mm-10mm, see Slutz paragraph [0134]).
It would have been obvious to a person to implement the teachings of Slutz into the conditioner of Lehuu, as doing so allows for control over the distribution and size of diamond grains deposited by chemical vapor deposition. (see Slutz paragraph [00134]). 
Slutz does not, however, teach that the standard deviation of spacings of the abrasive surface is less than 5 microns
However, Lehuu does teach the desirability of precision and uniformity in the production and placement of the protrusions (see Lehuu paragraph [0029], describing the importance of uniform height; paragraph [0038] describing defect inspection and a particular desirability of defective feature rates less than 2%; fig. 4a wherein the protrusions are placed on a precise grid pattern). Standard deviation is a measure of uniformity. So, because Lehuu teaches the desirability of uniformity in the production and placement of the protrusions, it would be obvious to a person having an ordinary skill in the art to 
In a similar fashion, the claimed elements of a surface roughness in a range from 2-10 microns as measured by laser profilometry and a flatness measured to less than 50 microns are taught by 
Doering (a surface roughness in the range of 2 micrometers to 5 micrometers helps with diamond particle retention, see 
Doering paragraph [0011]. Note that although Doering does not specify the tool used to measure surface geometry, it is unclear how a measurement by laser profilometry would result in a different physical product than another measurement of surface roughness, and product-by-process claims are limited to the product, not the process by which it was made, unless there is some accompanying inherent structural difference, see MPEP 2113); and 
Wu (teaching that a flatness within a range of 0.1 microns to 50 microns results in enhanced conditioner performance and lifetime, see Wu col. 8 line 54 - col. 9 line 6). 
Each of Wu and Doering teach advantages to having the listed properties that would have made it obvious for a person of ordinary skill in the art to implement the teachings in the conditioning tool of Lehuu.

Regarding claim 2, Lehuu in view of Slutz, Doering, and Wu teaches the pad conditioner of claim 1, wherein the high-density silicon carbide has a porosity of less than 5 percent (see paragraph [0022]).

Regarding claim 4, Lehuu in view of Slutz, Doering, and Wu teaches the pad conditioner of claim 1, wherein each protrusion includes a base width in a range from 10 to 200 microns (square base with a length of 146 microns, see paragraph [0128]).

However, Lehuu does teach the desirability of precision and uniformity in the protrusions (see Lehuu paragraph [0029], describing the importance of uniform height; paragraph [0038] describing defect inspection and a particular desirability of defective feature rates less than 2%). Standard deviation is a measure of uniformity. So, because Lehuu teaches the desirability of uniformity in the production and placement of the protrusions, it would be obvious to a person having an ordinary skill in the art to produce the pad conditioner such that the standard deviation of the widths of a sample of protrusions of the abrasive surface was less than 7 microns.

Regarding claim 6, Lehuu in view of Slutz, Doering, and Wu teaches the pad conditioner of claim 1, and teaches that the protrusions include pointed tips and sidewalls angled relative to the land surface (see fig.1a and fig. 1b). Lehuu additionally teaches that the angles of the sidewalls relative to the land surface are in a range from 30 to 70 degrees. 
Lehuu describes an embodiment with three types of protrusions: two sizes of pyramids with a square base and one with a rectangular base (see paragraph [0109]). The square pyramids have either a base length of 390 microns and a height of 195 microns or a base length of 366 microns and a height of 183 microns, and the rectangular pyramids have a height of 183 microns and a base that is 390 microns in one direction and 366 microns in the other (paragraph [0109]). The pyramids appear to be triangular when viewed from a side, and separating one pyramid into two right triangles allows the angle of the walls relative to the surface to be determined with trigonometry by taking the inverse tangent of the height divided by one half of the base length. The length of the bases of each of the square pyramids are twice the height, and the angle calculation uses the height divided by half the base, so for the square pyramids, the angle of the walls relative to the land surface is the inverse tangent of one, or in other 
Lehuu does not teach that a standard deviation of the angles of the sidewalls is less than 5 degrees. However, Lehuu does teach the desirability of precision and uniformity in the production and placement of the protrusions (see Lehuu paragraph [0029], describing the importance of uniform height; paragraph [0038] describing defect inspection and a particular desirability of defective feature rates less than 2%; fig. 4a wherein the protrusions are placed on a precise grid pattern). Standard deviation is a measure of uniformity. So, because Lehuu teaches the desirability of uniformity in the production and placement of the protrusions, it would be obvious to a person having an ordinary skill in the art to produce the pad conditioner such that the standard deviation of the spacings between protrusions of the abrasive surface was less than 5 microns.

Regarding claim 9, Lehuu in view of Slutz, Doering, and Wu teaches the pad conditioner of claim 1, wherein the abrasive surface further comprises a coating of diamond deposited over the land surface and a plurality of high-density silicon carbide protrusions (CVD diamond, see paragraph [0027]).

Regarding claim 10, Lehuu in view of Slutz, Doering, and Wu teaches the pad conditioner of claim 9, wherein the coating of diamond is deposited by chemical vapor deposition (CVD diamond, see paragraph [0027]).

claim 20, the elements of claim 20 not relating to the properties of the conditioner used are standard steps generally known in the art of conditioning a polishing pad surface (see, e.g. Doering paragraphs [0028]–[0030]). As described in the rejection of claim 1, the existence of a conditioner with the claimed properties would have been obvious to a person having ordinary skill in the art in view of Lehuu, Slutz, Doering, and Wu. The use of such a conditioner in a fashion satisfying the elements of claim 20 would have similarly been obvious as such a conditioner would carry out the claimed method during normal operation (see MPEP 2112.02)

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lehuu, Slutz, Doering, and Wu as applied to claim 1 above, and further in view of Smith et al (U.S. Pre-Grant Publication No. 20140113532), hereinafter Smith.
Regarding claim 7, Lehuu in view of Slutz, Doering, and Wu teaches the pad conditioner of claim 1, but does not teach that the protrusions are conical. 
However, Smith teaches the use of a variety of geometric shapes for protrusions in conditioning devices, including pyramidal, conical, rectangular, and cylindrical shapes as well as truncated versions thereof (Smith paragraph [0075]).
It would have been obvious for a person having ordinary skill in the art to have substituted the conical protrusions of Smith for the pyramidal protrusions of Lehuu as doing so represents the simple substitution of one known element for another to obtain predictable results.

Regarding claim 8, Lehuu in view of Slutz, Doering, and Wu teaches the pad conditioner of claim 1, but does not teach that the protrusions are formed by laser cutting. 
However, Smith teaches the use of laser cutting to produce protrusions (see Smith paragraph [0101]). It would have been obvious to a person having ordinary skill in the art to implement the .

 
Response to Arguments
Applicant's arguments filed January 13th, 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1, 2, 4, 6-10, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding claim 5 relied on a misunderstanding of which element of Slutz was being treated as the protrusion. This was resolved on the interview conducted on February 1st, 2022. The rejection of subject matter from claim 5 integrated into claim 1 has been revised to further clarify the element in question.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723